DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-10 and 13-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yu et al. (US. Pub: 2014/0353557 A1) of record.
Regarding claim 1, Yu discloses (in at least abstract) a light-shielding composition comprising: a black coloring material (abstract; i.e. item A); a resin (abstract; i.e. item B); a polymerizable compound (abstract; i.e. item C); a polymerization initiator (abstract; item D); and particles (abstract; i.e. item E), wherein a particle diameter of each of the particles is equal to or greater than 1 nm and less than 100 nm ([0109]), and a mass ratio of a content of the particles to a content of the black coloring material is 0.01 to 0.25 ([0022]-[0023]).

Regarding claim 4, Yu discloses (in at least [0017]) the particles contain an inorganic oxide.
Regarding claim 5, Yu discloses (in at least [0020]-[0022]) the particles contain at least one selected from the group consisting of silica, titania, and alumina.
Regarding claim 7, Yu discloses (in at least [0022]) the content of the particles is greater than 1% by mass and less than 10% by mass with respect to a total solid content of the light-shielding composition.
Regarding claim 8, Yu discloses (in at least [0017]) the black coloring material is an inorganic pigment.
Regarding claim 9, Yu discloses (in at least [0017]) the black coloring material contains an oxynitride of at least one metal selected from the group consisting of titanium, vanadium, zirconium, and niobium.
Regarding claim 10, Yu discloses (in at least [0094]; [0100]) the polymerization initiator is an oxime compound.
Regarding claim 13, Yu discloses (in at least abstract) a cured film formed of the light-shielding composition according to claim 1.
Regarding claim 14, Yu discloses (in at least title) a color filter comprising: the cured film according to claim 13.
Regarding claim 15, Yu discloses (in at least abstract; intended use) a light-shielding film comprising: the cured film according to claim 13.
Regarding claim 16, Yu discloses (in at least abstract; intended use) an optical element comprising: the cured film according to claim 13.
Regarding claim 17, Yu discloses (in at least abstract; intended use) a solid-state imaging element comprising: the cured film according to claim 13.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US. Pub: 2014/0353557 A1) of record.
Regarding claim 2, Yu discloses all the claimed limitations except for the content of the black coloring material is greater than 50% by mass and equal to or less than 90% by mass with respect to a total solid content of the light-shielding composition.
However, Yu discloses (in at least [0041]) the content of the black coloring is in the range of 10 to 50 wt%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the content of the black coloring material of Yu greater than 50% by mass or equal to or less than 90% by mass with respect to a total solid content of the light-shielding composition through routine experimentation and optimization. 

However, Yu discloses ([0020]-[0021]) the particles may be fumed silica, fused silica, particulate silica, and the like. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the particles of Yu with hollow structure, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. 
Regarding claims 11 and 12, Yu discloses all the claimed limitations except for the content of the black coloring material is greater than 50% by mass and equal to or less than 90% by mass with respect to a total solid content of the light-shielding composition, and the polymerization initiator is a fluorine atom-containing oxime compound.
However, Yu discloses (in at least [0041]; [0094]; [0101]) the content of the black coloring is in the range of 10 to 50 wt% and photopolymerization initiator may include oxime-based compound. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the content of the black coloring material of Yu greater than 50% by mass or equal to or less than 90% by mass with respect to a total solid content of the light-shielding composition through routine experimentation and optimization. Also, one of ordinary skill in the would consider using a fluorine atom-containing oxime compound as the polymerization initiator of Yu, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.
Regarding claim 18, Yu discloses all the claimed limitations except for a headlight unit for a vehicle lighting tool, the headlight unit comprising: a light source; and a light-shielding part which shields at least a part of light emitted from the light source.
However, Yu discloses (in at least abstract) the light-shielding part includes the cured film according to claim 13.
It is well-known in the art to form a headlight unit for a vehicle lighting tool comprised of, in part, a light source; and a light-shielding part which shields at least a part of light emitted from the light source. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the headlight unit of Soda et al. with light-shielding of Yu, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875